PER CURIAM:
This claim was submitted upon a written stipulation to the effect that the respondent is liable for damages in the amount of $854.78, based on the following facts.
On September 3, 1981, claimant received from respondent a purchase order for wire gabions, which contained a “ship to” and a “delivery” address. Claimant shipped the goods via Allegheny Freight Lines, Inc. to the Clarksburg, West Virginia “ship to” address. Respondent indicated to Allegheny that the goods actually belonged in Fairmont, West Virginia, but would accept shipment in Clarksburg and redeliver to Fairmont themselves. Respondent failed to provide for redelivery until October 28, 1981, when claimant was requested to authorize a reconsignment. Claimant incurred storage and redelivery costs of $854.78 as the result of respondent’s failure to provide for the reconsignment and redelivery, which sum the Court finds is a fair and reasonable amount of the damages sustained.
Based on the foregoing facts, an award of $854.78 is made to the claimant.
Award of $854.78.